UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

SELECT SPECIALTY HOSPITAL -                             )
BLOOMINGTON, INC., et. ai, and                          )
                                                        )
SELECT SPECIALTY HOSPITAL -                             )
AUGUSTA, INC., et. ai,                                  )
                                                        )   Civil Case No. 09cv2008 (RJL),
              Plaintiffs,                               )
                                                        )   consolidated with
             v.                                         )
                                                        )   Civil Case No. 09cv2362 (RJL)
KATHLEEN SEBELIUS, Secretary                            )
U.S. Dep't of Health and Human Services                 )
                                                        )
              Defendant.                                )

                                             s~
                                       ORDER
                                 March~, 2011 [## 17, 18]

       F or the reasons set forth above, it is this _   day of March, 2011 hereby

ORDERED that plaintiffs' Motion for Summary Judgment [Dkt. #17] is DENIED, and it

is further

       ORDERED that defendant's Cross Motion for Summary Judgment [Dkt. #18] is

GRANTED IN PART, and it is further

       ORDERED that the issue relating to the plaintiffs' two free-standing hospitals

depicted in the Court's Memorandum Opinion be REMANDED to the Board for further

explanation, and it is further

       ORDERED that within 120 days from the date of this Order, the Board shall

submit to this Court and to the parties either its added explanation or a status report

setting forth when it expects to be able to address this issue, and it is further

                                                1
       ORDERED that within 30 days from the date that the Board makes its determin-

ation, the parties shall meet and confer regarding the status of this case and shall submit a

status report on how the remaining portion of this case should proceed, and it is further

       ORDERED that the above-captioned case be DISMISSED with prejudice as to all

claims other than the free-standing-hospital issue remanded herein.

       SO ORDERED.




                                                      United States District Judge




                                             2